                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

PAUL ARNOLD LEWIS,                                      )
                                                        )
                                Plaintiff,              )
                                                        )         JUDGMENT IN A
                                                        )         CIVIL CASE
v.                                                      )         CASE NO. 7:19-cv-116-D
                                                        )
MILLENNIUM SPORTS CLUB, PATRIK                          )
CONTEH, and ROBERT J. NAUSEEF,                          )
                                                        )
                                Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court PERMITS the clerk to file
the complaint but DISMISSES plaintiff's complaint with prejudice. If plaintiff is unhappy with
the decision of the United States District Court for the Middle District of North Carolina, he may
appeal to the United States Court of Appeals for the Fourth Circuit.



This Judgment Filed and Entered on July 9, 2019, and Copies To:
Paul Arnold Lewis                               (Sent to 6 Bevel Ct. Durham, NC 27704 via US Mail)




DATE:                                                   PETER A. MOORE, JR., CLERK
July 9, 2019                                            (By) /s/ Nicole Sellers
                                                                  Deputy Clerk
